Title: To Benjamin Franklin from Morellet, [after 16 March 1784]
From: Morellet, ——
To: Franklin, Benjamin



Samedi. [after March 16, 1784]

Voilà Monsieur la copie de la traduction que vous aves lüe avec les retranchemens que nous sommes convenus d’y faire. Je crois même que vous féres encore bien d’en retrancher encore les deux endroits que j’ai renfermés entre des lignes. Vous saves avec quelle facilité on saisit icy toutes les occasions de nuire. Pour moi je voudrois avoir tous les jours des occasions de vous servir et de vous temoigner mon tendre et respectueux devouement.
